Title: To Thomas Jefferson from Bernard Peyton, 6 October 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir, Richd 6 Octr 1823Agreeable to your standing request, hand herewith, statement your quarterly a/c to date, which hope & believe will be found correctI have a late letter from our mutual friend Th: Cox Esqr, of Plymouth N. Carolina, in which he desires me to say to you, that your order, for Scuppernong Wine, had been received, & should be duly attended to—Agreeable to your request, have procured you, & this day forward to Charlottesville, care Jacobs & Raphael, a Bag of choice old white Java Coffee, which I hope will reach you safely, & prove good—I find there is no Lemon, or Lime juice, mixed with spirit & sugar, to be had here, and to prepare such, $3½ per Gallon, is asked, by the Barrel, which is out of the question—Your note at Va Bk: will soon be due, when $125 curtail, must be paid on it, of course the one you sent me, for $1125, will be of no use, & I return it under cover, please send me one for $1,000, & each time after, reducing $100 every 60 days, which is the order of the Directors—I am grieved to hear of the loss sustained, by Frost, in your Tobacco crop, it is really a serious calamity to every body at all concerned in trade, in that article. I hope the injury is not so great as it has been represented—